Arnold, C. J.,
dissenting.
I do not concur in the opinion of the majority of the court. I vote to reverse the judgment of the- court below. On the facts of record the judgment should be for appellant.
If it be conceded that the business, as it was carried on, was within the meaning of the statute, the question for decision then is, was the business transacted in the name of Mrs. Hamblett *479or of her husband ? It was certainly transacted in the name of one or the other, or both, and not in a fictitious name. I am unable to deduce from the evidence that it was transacted by the husband, in his own name. It seems to me that the most important parts of it were transacted publicly, in the name of the wife, and that the husband was no more than a common clerk or employee in the matter. A statute which produces forfeiture of estate, or which is so harsh and penal in its consequences as to arbitrarily •.condemn the property of one person to pay the debts of another, when no fraud or wrong is suggested, intended or accomplished as to others, by the use which is being made of the property by its owner, ought not, in my judgment, to be applied in a doubtful case. It should be construed strictly, and its application limited to cases that are brought fully and clearly, in every respect, within its letter.